UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: June 3, 2010 AMR CORPORATION_ (Exact name of registrant as specified in its charter) Delaware1-840075-1825172_ (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234_ (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events AMR Corporation is filing herewith a press release issued on June 3, 2010 by American Airlines, Inc. as Exhibit 99.1, which is included herein.This press release was issued to report May traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated: June 3, 2010 EXHIBIT INDEX ExhibitDescription 99.1Press Release CONTACT:Tim Wagner Corporate Communications Fort Worth, Texas 817-967-1577 mediarelations@aa.com FOR RELEASE:Thursday, June 3, 2010 AMERICAN AIRLINES REPORTS MAY TRAFFIC FORT WORTH, Texas – American Airlines reported a May load factor of 82.8 percent, an increase of 3.6 points versus the same period last year.Traffic increased 4.1 percent and capacity decreased 0.4 percent year over year. Domestic traffic increased 1.4 percent year over year on 0.7 percent less capacity.International traffic increased by 8.8 percent relative to last year on a capacity decrease of 0.1 percent. American boarded 7.4 million passengers in May. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES May CHANGE REVENUE PASSENGER MILES (000) SYSTEM % D.O.T. DOMESTIC INTERNATIONAL ATLANTIC LATIN AMERICA PACIFIC AVAILABLE SEAT MILES (000) SYSTEM -0.4 % D.O.T. DOMESTIC -0.7 INTERNATIONAL -0.1 ATLANTIC -3.8 LATIN AMERICA 3 PACIFIC LOAD FACTOR SYSTEM % % Pts D.O.T. DOMESTIC INTERNATIONAL ATLANTIC LATIN AMERICA PACIFIC PASSENGERS BOARDED % SYSTEM CARGO TON MILES (000) % AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YEAR-TO-DATE CHANGE REVENUE PASSENGER MILES (000) SYSTEM % D.O.T. DOMESTIC INTERNATIONAL 2 ATLANTIC -2.6 LATIN AMERICA PACIFIC 7 AVAILABLE SEAT MILES (000) SYSTEM -2 % D.O.T. DOMESTIC -0.7 INTERNATIONAL -4 ATLANTIC -6.9 LATIN AMERICA -2.6 PACIFIC -1 LOAD FACTOR SYSTEM % % Pts D.O.T. DOMESTIC 81 INTERNATIONAL ATLANTIC 76 LATIN AMERICA PACIFIC 83 PASSENGERS BOARDED -0.3 % SYSTEM CARGO TON MILES (000) % ###
